      Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 1 of 41




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

------------------------------------------------------------------------x
 Linnaeus K. Bullie,

                        Plaintiff,                                      C.A. No.:




        -against-                                                      Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Transunion, LLC,
 Equifax Information Services, LLC,
 Bankplus,
 Entergy Corporation,
 d/b/a Entergy Mississippi,
 Bridgecrest Credit Company, LLC

                        Defendant(s).
------------------------------------------------------------------------x

                                        COMPLAINT
       Plaintiff Linnaeus K. Bullie ("Plaintiff"), by and through his attorneys, and

as for his Complaint against Defendant Experian Information Solutions, Inc.

(“Experian”), Defendant Transunion, LLC (“Transunion”), Defendant Equifax

Information Services, LLC (“Equifax”), Defendant Bankplus (“Bankplus”),

Defendant Entergy Corporation d/b/a Entergy Mississippi (“Entergy”) and

Defendant Bridgecrest Credit Company, LLC (“Bridgecrest”), respectfully sets

forth, complains, and alleges, upon information and belief, the following:
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 2 of 41




                      JURISDICTION AND VENUE

1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

   well as 15 U.S.C. § 1681p et seq.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here, and

   the Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).

                                  PARTIES

4. Plaintiff is a resident of the State of Georgia, County of Rockdale.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a

   Georgia corporation and may be served with process upon Lisa Stockard, its

   registered agent for service of process at 1550 Peachtree St. NE, Atlanta, GA

   30309.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 3 of 41




 7. At all times material here to Equifax is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 8. At all times material hereto, Equifax disbursed such consumer reports to

    third parties under a contract for monetary compensation.

 9. Defendant Experian Information Solutions, Inc. is a consumer reporting

    agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

    regular business activities in this judicial district. Defendant Experian is an

    Ohio corporation registered to do business in the State of Georgia, and may

    be served with process upon CT Corporation System, its registered agent

    for service of process at 289 S. Culver St., Lawrenceville, GA 30046.

 10.At all times material here to Experian is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 11.At all times material hereto, Experian disbursed such consumer reports to

    third parties under a contract for monetary compensation.

12.Defendant TransUnion, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business activities
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 4 of 41




   in this judicial district. Defendant Transunion is a Delaware corporation

   registered to do business in the State of Georgia, and may be served with

   process upon the Prentice Hall Corporation System, Inc., its registered agent

   for service of process at 40 Technology Parkway South, #300, Norcross,

   GA, 30092.

13.At all times material here to Transunion is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

14.At all times material hereto, Transunion disbursed such consumer reports to

   third parties under a contract for monetary compensation.

15.Defendant Bankplus is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o

   Thomas Hudson, 1068 Highland Colony Pkwy, Ste 200, Ridgeland, MS,

   39157.

16.Defendant Entergy Corporation is a person who furnishes information to

   consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for

   service c/o Marcus Brown, 639 Loyola Ave, FL 28th, New Orleans, LA,

   70113.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 5 of 41




17.Defendant Bridgecrest Credit Company, LLC is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with

   an address for service c/o Corporation Service Company, 40 Technology

   Parkway S, Ste 300, Peachtree Corners, GA, 30092.



                       FACTUAL ALLEGATIONS

18.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                      Bridgecrest Dispute and Violation

19.On information and belief, on a date better known to Defendant Transunion,

   Transunion prepared and issued credit reports concerning the Plaintiff that

   included inaccurate information relating to his Bridgecrest auto loan.


20.The inaccurate information furnished by Defendant Bridgecrest and

   published by Transunion is inaccurate since the balance is incorrect as well

   as the payment status. This loan had been previously paid.

21.Transunion has been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that

   they have disseminated to various persons and credit grantors, both known

   and unknown.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 6 of 41




22.Plaintiff notified Transunion that he disputed the accuracy of the information

   they were reporting on or around January 7, 2019, via a dispute letter sent to

   Transunion,

23.It is believed and therefore averred that Transunion notified Defendant

   Bridgecrest of the Plaintiff’s dispute.

24.Upon receipt of the dispute of the account from the Plaintiff by Transunion,

   Bridgecrest failed to conduct a reasonable investigation and continued to

   report false and inaccurate adverse information on the consumer report of

   the Plaintiff with respect to the disputed account.

25.Had Bridgecrest conducted a reasonable investigation it would have been

   revealed that the debt was being reported inaccurately.

26.Additionally, Defendant Bridgecrest failed to continuously mark the account

   as disputed despite receiving notice of the Plaintiff’s dispute.

27.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, Transunion did not

   evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 7 of 41




28.Transunion violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation and failed to delete or correct the disputed trade line

   within 30 days of receiving Plaintiff’s dispute letter.

29.Notwithstanding Plaintiff’s efforts, Transunion sent Plaintiff correspondence

   indicating their intent to continue publishing the inaccurate information and

   Defendants continued to publish and disseminate such inaccurate

   information to other third parties, persons, entities and credit grantors.

30.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.

                       Bankplus Dispute and Violation

31.On information and belief, on a date better known to Defendants

   Transunion, Experian, and Equifax, hereinafter (“Credit Bureaus”), Credit

   Bureaus prepared and issued credit reports concerning the Plaintiff that

   included inaccurate information relating to his Bankplus loan.

32.The inaccurate information furnished by Defendant Bankplus and published

   by Credit Bureaus is inaccurate since the balance is incorrect, as well as all

   the positive data is being suppressed.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 8 of 41




33.The Credit Bureaus have been reporting this inaccurate information through

   the issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.

34.Plaintiff notified the Credit Bureaus that he disputed the accuracy of the

   information they were reporting on or around January 7, 2019, via dispute

   letters sent to each bureau.

35.It is believed and therefore averred that the Credit Bureaus notified

   Defendant Bankplus of the Plaintiff’s disputes.

36.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Bankplus failed to conduct a reasonable investigation and continued to

   report false and inaccurate adverse information on the consumer report of

   the Plaintiff with respect to the disputed account.

37.Had Bankplus conducted a reasonable investigation it would have been

   revealed that the debt was being reported inaccurately including the

   suppression of positive data.

38.Additionally, Defendant Bankplus failed to continuously mark the account

   as disputed despite receiving notice of the Plaintiff’s dispute.

39.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the dispute account, the Bureaus did
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 9 of 41




   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

40.The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to

   conduct a reasonable investigation and failed to delete or correct the

   disputed trade line within 30 days of receiving Plaintiff’s dispute letter.

41.Notwithstanding Plaintiff’s efforts, the Credit Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

42.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.

                        Entergy Dispute and Violation

43.On information and belief, on a date better known to Defendants

   Transunion, Experian, and Equifax, hereinafter (“Credit Bureaus”), Credit
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 10 of 41




   Bureaus prepared and issued credit reports concerning the Plaintiff that

   included inaccurate information relating to his Entergy account.


44.The inaccurate information furnished by Defendant Entergy and published

   by Credit Bureaus is inaccurate since the balance is incorrect. The Plaintiff

   does not recall owing any money to this company.

45.The Credit Bureaus have been reporting this inaccurate information through

   the issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.

46.Plaintiff notified the Credit Bureaus that he disputed the accuracy of the

   information they were reporting on or around January 7, 2019, via dispute

   letters sent to each bureau.

47.It is believed and therefore averred that the Credit Bureaus notified

   Defendant Entergy of the Plaintiff’s disputes.

48.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Entergy failed to conduct a reasonable investigation and continued to report

   false and inaccurate adverse information on the consumer report of the

   Plaintiff with respect to the disputed account.

49.Had Entergy conducted a reasonable investigation it would have been

   revealed that the debt was being reported inaccurately.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 11 of 41




50.Additionally, Defendant Entergy failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.

51.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

52.The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to

   conduct a reasonable investigation and failed to delete or correct the

   disputed trade lines within 30 days of receiving Plaintiff’s dispute letter.

53.Notwithstanding Plaintiff’s efforts, the Credit Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

54.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 12 of 41




                       FIRST CAUSE OF ACTION
             (Willful Violation of the FCRA as to Experian)
55.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

56.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

57.Experian violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Experian maintained

   concerning the Plaintiff.

58.Experian has willfully and recklessly failed to comply with the Act. The

   failure of Experian to comply with the Act include but are not necessarily

   limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 13 of 41




         d) The failure to promptly and adequately investigate information

            which Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Experian to delete;

         h) The failure to take adequate steps to verify information Experian had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

59.As a result of the conduct, action and inaction of Experian, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

60.The conduct, action and inaction of Experian was willful rendering Experian

   liable for actual, statutory and punitive damages in an amount to be

   determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 14 of 41




   61.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          SECOND CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Experian)
   62.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   63.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   64.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.

   65.Experian has negligently failed to comply with the Act. The failure of

      Experian to comply with the Act include but are not necessarily limited to the

      following:
Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 15 of 41




      a) The failure to follow reasonable procedures to assure the maximum

         possible accuracy of the information reported;

      b) The failure to correct erroneous personal information regarding the

         Plaintiff after a reasonable request by the Plaintiff;

      c) The failure to remove and/or correct the inaccuracy and derogatory

         credit information after a reasonable request by the Plaintiff;

      d) The failure to promptly and adequately investigate information

         which Defendant Experian had notice was inaccurate;

      e) The continual placement of inaccurate information into the credit

         report of the Plaintiff after being advised by the Plaintiff that the

         information was inaccurate;

      f) The failure to note in the credit report that the Plaintiff disputed the

         accuracy of the information;

      g) The failure to promptly delete information that was found to be

         inaccurate, or could not be verified, or that the source of information

         had advised Experian to delete;

      h) The failure to take adequate steps to verify information Experian had

         reason to believe was inaccurate before including it in the credit

         report of the consumer.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 16 of 41




   66.As a result of the conduct, action and inaction of Experian, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   67.The conduct, action and inaction of Experian was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   68.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Equifax)
   69.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   70.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   71.Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 17 of 41




   preparation of the credit report and credit files that Equifax maintained

   concerning the Plaintiff.

72.Equifax has willfully and recklessly failed to comply with the Act. The failure

   of Equifax to comply with the Act include but are not necessarily limited to

   the following:

         a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 18 of 41




             g) The failure to promptly delete information that was found to be

                 inaccurate, or could not be verified, or that the source of information

                 had advised Equifax to delete;

             h) The failure to take adequate steps to verify information Equifax had

                 reason to believe was inaccurate before including it in the credit

                 report of the consumer.

   73.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

      damage by loss of credit, loss of ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denial.

   74.The conduct, action and inaction of Equifax was willful rendering Equifax

      liable for actual, statutory and punitive damages in an amount to be

      determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   75.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          FOURTH CAUSE OF ACTION
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 19 of 41




              (Negligent Violation of the FCRA as to Equifax)
76.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

77.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

78.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice of

   such inaccuracies and conducting reinvestigation and by failing to maintain

   reasonable procedures with which to verify the disputed information in the

   credit file of the Plaintiff.

79.Equifax has negligently failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the following:

          a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 20 of 41




          d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

          e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;

          g) The failure to promptly delete information that was found to be

             inaccurate, or could not be verified, or that the source of information

             had advised Equifax to delete;

          h) The failure to take adequate steps to verify information Equifax had

             reason to believe was inaccurate before including it in the credit

             report of the consumer.

80.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

   damage by loss of credit, loss of ability to purchase and benefit from credit,

   and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denial.

81.The conduct, action and inaction of Equifax was negligent, entitling the

   Plaintiff to damages under 15 U.S.C. § 1681o.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 21 of 41




   82.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Equifax, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          FIFTH CAUSE OF ACTION
               (Willful Violation of the FCRA as to Transunion)
   83.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   84.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   85.Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the

      preparation of the credit report and credit files that Transunion maintained

      concerning the Plaintiff.

   86.Transunion has willfully and recklessly failed to comply with the Act. The

      failure of Transunion to comply with the Act include but are not necessarily

      limited to the following:
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 22 of 41




a) The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported;

b) The failure to correct erroneous personal information regarding the Plaintiff

   after a reasonable request by the Plaintiff;

c) The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

d) The failure to promptly and adequately investigate information which

   Defendant Transunion had notice was inaccurate;

e) The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was

   inaccurate;

f) The failure to note in the credit report that the Plaintiff disputed the accuracy

   of the information;

g) The failure to promptly delete information that was found to be inaccurate, or

   could not be verified, or that the source of information had advised Transunion

   to delete;

h) The failure to take adequate steps to verify information Transunion had reason

   to believe was inaccurate before including it in the credit report of the

   consumer.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 23 of 41




   87.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   88.The conduct, action and inaction of Transunion was willful rendering

      Transunion liable for actual, statutory and punitive damages in an amount to

      be determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   89.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Transunion, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681n.

                          SIXTH CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Transunion)
   90.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   91.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 24 of 41




92.Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

  information from the credit file of the Plaintiff after receiving actual notice of

  such inaccuracies and conducting reinvestigation and by failing to maintain

  reasonable procedures with which to verify the disputed information in the

  credit file of the Plaintiff.

93.Transunion has negligently failed to comply with the Act. The failure of

  Transunion to comply with the Act include but are not necessarily limited to

  the following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Transunion had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 25 of 41




            f) The failure to note in the credit report that the Plaintiff disputed the

               accuracy of the information;

            g) The failure to promptly delete information that was found to be

               inaccurate, or could not be verified, or that the source of information

               had advised Transunion to delete;

            h) The failure to take adequate steps to verify information Transunion

               had reason to believe was inaccurate before including it in the credit

               report of the consumer.

   94.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   95.The conduct, action and inaction of Transunion was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   96.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Transunion, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.
  Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 26 of 41




                     SEVENTH CAUSE OF ACTION
             (Willful Violation of the FCRA as to Bridgecrest)
97.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

98.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

99.Pursuant to the Act, all persons who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies when

   consumers dispute the accuracy and completeness of information contained

   in a consumer credit report.

100.     Pursuant to the Act, a furnisher of disputed information is notified by

   the reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

101.     The results of the investigation must be reported to the agency and, if

   the investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the one listed above must

   report the results to other agencies which were supplied such information.
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 27 of 41




102.    The Defendant Bridgecrest violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information

  regarding same by failing to correctly report results of an accurate

  investigation to the credit reporting agencies.

103.    Specifically, the Defendant Bridgecrest continued to report this account

  on the Plaintiff’s credit report after being notified of his dispute regarding the

  inaccurate and materially misleading account information regarding the

  account balance and status.

104.    Additionally, the Defendant Bridgecrest failed to continuously mark

  the account as disputed after receiving notice of the Plaintiff’s dispute.

105.    As a result of the conduct, action and inaction of the Defendant

  Bridgecrest, the Plaintiff suffered damage for the loss of credit, loss of the

  ability to purchase and benefit from credit, and the mental and emotional pain,

  anguish, humiliation and embarrassment of credit denials.

106.    The conduct, action and inaction of Defendant Bridgecrest was willful,

  rendering Defendant Bridgecrest liable for actual, statutory and punitive

  damages in an amount to be determined by a jury pursuant to 15 U.S.C.

  § 1681n.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 28 of 41




   107.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Bridgecrest in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

her favor against Defendant, Bridgecrest, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681n.

                        EIGHTH CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Bridgecrest)
   108.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   109.     This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   110.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   111.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 29 of 41




  investigation of the disputed information and review all relevant information

  provided by the agency.

112.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

113.    Defendant Bridgecrest is liable to the Plaintiff for failing to comply

  with the requirements imposed on furnishers of information pursuant to 15

  U.S.C. § 1681s-2b.

114.    After receiving the Dispute Notice from Transunion, Defendant

  Bridgecrest negligently failed to conduct its reinvestigation in good faith.

115.    Additionally, the Defendant Bridgecrest failed to continuously mark

  the account as disputed after receiving notice of the Plaintiff’s dispute.

116.    A reasonable investigation would require a furnisher such as Defendant

  Bridgecrest to consider and evaluate a specific dispute by the consumer, along

  with all other facts, evidence and materials provided by the agency to the

  furnisher.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 30 of 41




   117.     The conduct, action and inaction of Defendant Bridgecrest was

      negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C.

      § 1681o.

   118.     As a result of the conduct, action and inaction of the Defendant

      Bridgecrest, the Plaintiff suffered damage for the loss of credit, loss of the

      ability to purchase and benefit from credit, and the mental and emotional pain,

      anguish, humiliation and embarrassment of credit denials.

   119.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from the Defendant Bridgecrest in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

her favor against Defendant, Bridgecrest, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.

                         NINTH CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Bankplus)
   120.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   121.     This is an action for willful violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 31 of 41




122.    Pursuant to the Act, all persons who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies when

  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

123.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

124.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

125.    The Defendant Bankplus violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information

  regarding same by failing to correctly report results of an accurate

  investigation to the credit reporting agencies.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 32 of 41




   126.     Specifically, the Defendant Bankplus continued to report this account

      on the Plaintiff’s credit report after being notified of his dispute regarding the

      inaccurate and materially misleading account information.

   127.     Additionally, the Defendant Bankplus failed to continuously mark the

      account as disputed after receiving notice of the Plaintiff’s dispute.

   128.     As a result of the conduct, action and inaction of the Defendant

      Bankplus, the Plaintiff suffered damage for the loss of credit, loss of the ability

      to purchase and benefit from credit, and the mental and emotional pain,

      anguish, humiliation and embarrassment of credit denials.

   129.     The conduct, action and inaction of Defendant Bankplus was willful,

      rendering Defendant Bankplus liable for actual, statutory and punitive

      damages in an amount to be determined by a jury pursuant to 15 U.S.C.

      § 1681n.

   130.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Bankplus in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Bankplus, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681n.

                          TENTH CAUSE OF ACTION
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 33 of 41




           (Negligent Violation of the FCRA as to Bankplus)
131.    Plaintiff incorporates by reference all of the above paragraphs of this

  Complaint as though fully stated herein with the same force and effect as if

  the same were set forth at length herein.

132.    This is an action for negligent violation of the Fair Credit Reporting Act

  U.S.C. § 1681 et seq.

133.    Pursuant to the Act, all persons who furnished information to reporting

  agencies must participate in re-investigations conducted by the agencies when

  consumers dispute the accuracy and completeness of information contained

  in a consumer credit report.

134.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

135.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 34 of 41




136.    Defendant Bankplus is liable to the Plaintiff for failing to comply with

  the requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

137.    After receiving the Dispute Notices from the Credit Bureaus, Defendant

  Bankplus negligently failed to conduct its reinvestigation in good faith.

138.    Additionally, the Defendant Bankplus failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

139.    A reasonable investigation would require a furnisher such as Defendant

  Bankplus to consider and evaluate a specific dispute by the consumer, along

  with all other facts, evidence and materials provided by the agency to the

  furnisher.

140.    The conduct, action and inaction of Defendant Bankplus was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

141.    As a result of the conduct, action and inaction of the Defendant

  Bankplus, the Plaintiff suffered damage for the loss of credit, loss of the ability

  to purchase and benefit from credit, and the mental and emotional pain,

  anguish, humiliation and embarrassment of credit denials.

142.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees

  from the Defendant Bankplus in an amount to be determined by the Court

  pursuant to 15 U.S.C. § 1681n and 1681o.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 35 of 41




   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Bankplus, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.


                      ELEVENTH CAUSE OF ACTION
                  (Willful Violation of the FCRA as to Entergy)
   143.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   144.     This is an action for willful violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   145.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   146.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely

      investigation of the disputed information and review all relevant information

      provided by the agency.
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 36 of 41




147.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

148.    The Defendant Entergy violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information

  regarding same by failing to correctly report results of an accurate

  investigation to the credit reporting agencies.

149.    Specifically, the Defendant Entergy continued to report this account on

  the Plaintiff’s credit report after being notified of his dispute regarding the

  inaccurate and materially misleading account information.

150.    Additionally, the Defendant Entergy failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

151.    As a result of the conduct, action and inaction of the Defendant Entergy,

  the Plaintiff suffered damage for the loss of credit, loss of the ability to

  purchase and benefit from credit, and the mental and emotional pain, anguish,

  humiliation and embarrassment of credit denials.
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 37 of 41




   152.     The conduct, action and inaction of Defendant Entergy was willful,

      rendering Defendant Entergy liable for actual, statutory and punitive damages

      in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   153.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Entergy in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Entergy, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                       TWELFTH CAUSE OF ACTION
               (Negligent Violation of the FCRA as to Entergy)
   154.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   155.     This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   156.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.
 Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 38 of 41




157.    Pursuant to the Act, a furnisher of disputed information is notified by

  the reporting agency when the agency receives a notice of dispute from a

  consumer such as the Plaintiff. The furnisher must then conduct a timely

  investigation of the disputed information and review all relevant information

  provided by the agency.

158.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

159.    Defendant Entergy is liable to the Plaintiff for failing to comply with

  the requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

160.    After receiving the Dispute Notices from the Credit Bureaus, Defendant

  Entergy negligently failed to conduct its reinvestigation in good faith.

161.    Additionally, the Defendant Entergy failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

162.    A reasonable investigation would require a furnisher such as Defendant

  Entergy to consider and evaluate a specific dispute by the consumer, along
     Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 39 of 41




      with all other facts, evidence and materials provided by the agency to the

      furnisher.

   163.      The conduct, action and inaction of Defendant Entergy was negligent,

      entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   164.      As a result of the conduct, action and inaction of the Defendant Entergy,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   165.      The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from the Defendant Entergy in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Linnaeus Bullie, an individual, demands judgment in

his favor against Defendant, Entergy, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                         DEMAND FOR TRIAL BY JURY

   166.      Plaintiff demands and hereby respectfully requests a trial by jury for

      all claims and issues this complaint to which Plaintiff is or may be entitled to

      a jury trial.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:
    Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 40 of 41




     a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

        awarded for each negligent violation as alleged herein;

     b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.

Dated: December 30, 2020                           Respectfully Submitted,

                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff

                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
                                                   pro hac vice pending
Case 1:21-cv-00047-ELR-LTW Document 1 Filed 01/06/21 Page 41 of 41
